LAW L|BRARY
NoT Fok PUBLICATIQN IN WEST'S HAWAI‘I REPQRTS AND PACIFIC REPQRTER

NO. 30077

IN THE INTERMEDIATE COURT OF APPEALS

”?L.:§

oF THE STATE oF HAWAI‘I

 

99‘9 W m wnremz

sTATE oF HAWAI‘I, Plaintiff-Appellee, v
JOHNNY T. TAPUSOA, Defendant~Appellant

APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
HONOLULU DIVISION 2
(CASE NO. lDTC~O8-O44459)

SUMMARY DISPOSITION ORDER
Chief Judge, Foley and Leonard, JJ.)

(By: Nakamura,

Defendant-Appellant Johnny T. Tapusoa (Tapusoa) appeals
2009, in the District

from the Judgment, entered on August 26,
(District Court).W

Court of the First Circuit, Honolulu Division
in violation of

Tapusoa was convicted of Excessive Speeding,
(Supp. 2009).

inter alia, that there was

Hawaii Revised Statutes § 291C-105

On appeal, Tapusoa contends,
insufficient evidence to establish the accuracy of the laser gun
216 P.3d

in accordance with State v. Assaye, 121 HawaiH.204,

1227 (2009).
Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, we
resolve Tapusoa's points of error as follows:

As the State acknowledges on appeal, there was
insufficient evidence to convict Tapusoa of Excessive Speeding
because the State failed to adduce evidence that the laser gun
was tested according to the manufacturer recommended procedures

in order to establish sufficient foundation for the laser gun

see Assaye, 121 Hawai‘i at 214, 216 P.3d at 1237.

reading.
there was insufficient evidence to support

Without this evidence,

The H0norable Leslie Hayashi presided.

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

Tapusoa's conviction for Excessive Speeding.W We need not
address Tapusoa's other point of error.

For this reason, the District Court's August 26, 2009

Judgment is reversed.

DATED: Honolulu, HawaFi, June l7, 20lO.

on the briefe= 

    

Taryn R. Tomasa Chief Judge

Deputy Public Defender -
for Defendant-Appellant C;;§%Aé%%K¥;>
Delanie D. Prescott-Tate Associate Judge _
Deputy Prosecuting Attorney '

for Plaintiff-Appellee

-2-/ The evidence was admitted over the objection of the defense based
on lack of foundation and lack of scientific evidence.

2